Citation Nr: 0732738	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for anxiety and 
depression, to include as secondary to a service-connected 
below-the-knee amputation.

3.  Entitlement to service connection for hepatitis C, to 
include as secondary to a service-connected below-the-knee 
amputation.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD), 
assigning a 30 percent evaluation effective April 16, 2002, 
and on appeal of a July 2004 rating decision issued by the RO 
that denied the veteran's claims for service connection for 
anxiety and depression, hepatitis C, and for migraine 
headaches, each to include as secondary to a service-
connected below-the-knee amputation, and also denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  The veteran 
disagreed with both of these rating decisions in July 2004.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran perfected a timely appeal on all of his claims in 
June 2005 and requested a Travel Board hearing.  In 
statements made on the record at a videoconference Board 
hearing held before the undersigned Acting Veterans Law Judge 
in April 2007, the veteran accepted a videoconference Board 
hearing in lieu of a Travel Board hearing.  At his April 2007 
videoconference Board hearing, the veteran also withdrew his 
appeal for service connection for migraine headaches, to 
include as secondary to a service-connected below-the-knee 
amputation.  See 38 C.F.R. § 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required

REMAND

The veteran testified at his April 2007 videoconference Board 
hearing that his service-connected PTSD had worsened since 
his most recent VA examination.  A review of the claims file 
shows that the veteran's most recent VA PTSD examination 
occurred in September 2002.  At that time, the issue on 
appeal was entitlement to service connection for PTSD and 
focus of the examination was not necessarily on the severity 
of the condition.  In fact, that examination did not include 
a diagnosis of PTSD.  Given the subsequent grant of service 
connection, the veteran should be afforded a VA examination 
to determine the current severity of that condition.  
38 C.F.R. § 4.1 (2007).  

The veteran also testified that he was being treated for PTSD 
by a private physician.  It is not clear from a review of the 
claims file and the veteran's testimony whether these records 
have been obtained by VA.  After the hearing, the veteran's 
representative submitted additional private treatment records 
showing treatment for PTSD.  These records were submitted 
without a wavier of consideration of the evidence by the RO 
and therefore must be referred for initial consideration.  
38 C.F.R. § 20.1304.

The Board notes that adjudication of the claim for a higher 
initial disability evaluation for PTSD should include 
specific consideration of whether "staged ratings" 
(assignment of different ratings for distinct periods of time 
based on the facts found) are appropriate.  See Fenderson, 
supra.

Since remand of the PTSD claim may result in a change in the 
veteran's combined disability evaluation, potentially 
affecting the outcome of the TDIU claim, the Board finds that 
the veteran's TDIU claim is inextricably intertwined with his 
claim for an initial disability evaluation greater than 
30 percent for PTSD.  Therefore, a decision on the issue of 
TDIU will be deferred pending readjucation of the veteran's 
claim for an initial disability evaluation greater than 
30 percent for PTSD.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

With regard to the claim of service connection for anxiety 
and depression, to include as secondary to the service-
connected amputation, the Board finds that the record needs 
to be clarified before a determination can be made on that 
claim.  The initial grant of service connection appears to 
relate the PTSD to the traumatic incident in service which 
resulted in the amputation.  The veteran's additional service 
connection claim for anxiety and depression includes his 
contention that those complaints are related to the service-
connected amputation.  Anxiety and depression are typically 
evaluated as symptoms of PTSD.  As part of the examination 
conducted on remand to determine the current severity of the 
service-connected PTSD, the examiner should be asked to 
indicate whether any anxiety or depression currently 
diagnosed is associated with the service-connected PTSD.  If 
so, the RO should consider all symptoms when rating the 
service-connected PTSD and determine whether a separate 
rating is warranted.  Mittleider v. West, 11 Vet. App. 181 
(1998).  

As for the claimed hepatitis C, the Board notes that the 
record includes a laboratory finding of positive RIBA, 
notations within psychiatric treatment records of a diagnosis 
of hepatitis C and a March 1998 private treatment record 
noting exposure to hepatitis C; however, it's unclear whether 
there is a confirmed diagnosis of hepatitis C.  The veteran 
contends that he contracted hepatitis C from blood 
transfusions related to the amputation in service.  Medical 
records pertaining to that surgery do not indicate whether 
the veteran did in fact have blood transfusions at that time; 
however, the Board is unable to make that medical conclusion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the 
veteran should be afforded an examination, to include a 
medical opinion to determine the nature and likely etiology 
of any hepatitis infection.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for the claimed conditions 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Thereafter schedule the veteran for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected PTSD.  The claims folder 
must be made available to the examiner as 
part of the examination.  

All necessary tests and studies should be 
conducted.  The examiner should identify 
all symptomatology associated with the 
veteran's service-connected PTSD, to 
include any anxiety or depression.  The 
examiner should also render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.

In providing the above-noted findings, the 
examiner should, to the extent possible, 
distinguish the symptoms attributable to 
the service-connected PTSD from those of 
other psychiatric conditions.  However, if 
it is not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
psychiatric impairment.  The examiner 
should also offer an opinion as to whether 
the veteran's service-connected PTSD 
precludes the veteran from securing and 
following substantially gainful 
employment.  

3.  Schedule the veteran for a VA 
examination by an appropriate physician to 
determine whether he suffers from chronic 
hepatitis C and for an opinion as to 
whether such is related to his military 
service.  The claims folder must be 
provided to the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted.

Based the examination and review of the 
record, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether the veteran currently 
suffers from chronic hepatitis C, and if 
so, whether it is at least as likely as 
not that the veteran's hepatitis C is 
related to service, to include the below-
the-knee amputation.  If other causes are 
more likely, those should be noted.  

4.  Thereafter, readjudicate the claims.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



